     Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 1 of 16

                                                                                                               FILED
                                                                                       5th JUDICIAL DISTRICT COURT
                                                                                                          Eddy County
FIFTH JUDICIAL DISTRICT COURT                                                                       6/21/2021 8:58 AM
                                                                                               KAREN CHRISTESSON
STATE IN NEW MEXICO                                                                           CLERK OF THE COURT
COUNTY OF EDDY                                                                                          Sarah Jimenez



CONSTRUCTORS, INC.                                               §
     Plaintiff,                                                  §
                                                                 §
v.                                                               §
                                                                 §        No.-CV-D-503-CV-2021-00424
                                                                 §       Case assigned to Riordan, Eileen P.
BALD IN-COX AGENCY, LLC, and                                     §
BRENT ALDWIN                                                     §
       efendant.                                                 §

                    PLAINTIFF CONSTRUCTORS' ORIGINAL COMPLAINT
                         FOR FRAUDULENT AND/OR NEGLIGENT
              MISREPRESENTATIONS AND NONDISCLOSURE, AND OTHER CLAIMS

             OMES NOW CONSTRUCTORS, INC. ("Plaintiffs), by and through its attorneys,

Martin Dugan, and Martin, and for Complaint against BALDWIN-COX AGENCY, LLC (now

known s BCA Holdings, LLC) and BRENT BALDWIN ("Defendants"), states:


                                           1. PARTIES AND JURISDICTION

        1.       Plaintiff is a resident and citizen of Eddy County, New Mexico.

        2.       Defendant Baldwin-Cox Agency, LLC, n/k/a BCA Holdings LLC ("BCA"), is a

                 Texas limited liability company and a resident of Texas.

                      a. Pursuant to NMSA 1978, § 38-1-6.1 and/or §38-1-16(B), BCA may be

                          served with process by service upon any manager or statutory agent

                          of the company, including its presidents William Baldwin and Brent

                          Baldwin.




Notum        ROMISE PEGASUSRADM/C/Constructors:BalwIn-Cox 2021/DraftsiOrIgInal.ComplaJnt.06.08.21.doe    Page 1
                                                                                                        Exhibit A
  Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 2 of 16




                            i. William Baldwin is BCA's registered, statutory agent for service

                                of process in Texas and a president and manager of BCA.

                           ii. Brent Baldwin is a manager and President of BCA.

                          iii. Both Brent Baldwin and William Baldwin, as agents of BCA, may

                                be served with process at BCA's and their registered office

                                and/or primary place of business, 5930 Preston View Blvd. Ste

                                200, Dallas, Texas 75240.

        3.       Defendant Brent Baldwin ("Baldwin") is an individual and resident of Texas

                 and may be served with process at his primary place of business, 5930

                 Preston View Blvd. Ste 200, Dallas, Texas 75240, or such other place as he

                 may be found.

        4.       Pursuant to NMRA 1-004(E)(3), both Brent Baldwin and BCA may be served

                 with process by mail or commercial courier service.

        5.       This Court has jurisdiction over the subject matter of this claim and the

                 parties named herein. The amount in controversy is within the jurisdiction

                 of the Court, exclusive of interest and costs.

        6.       Moreover, Defendants submitted themselves to the jurisdiction of this

                 Court by regularly and systematically engaging in business within this state,

                 by engaging in a transaction of business within this state out of which this

                 action arises, and/or by committing a tort within this state out of which this

                 action arises — all as more particularly pleaded below. NMSA § 38-1-16.




Notum        ROMISE PEGASUSRvIDANC/Constructors:Balwin-Cox 2021ANafts/Ortglnal.Complaint.06.0821.doc    Page 2
                                                                                                       Exhibit A
Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 3 of 16




  7.       Venue is proper in this Court pursuant to N.M.S.A. 38-3-1 because Plaintiff

           resides in Eddy County, New Mexico.


                                      11. FACTUAL BACKGROUND

  8.       Plaintiff Constructors, Inc. is a construction company located in Carlsbad,

           New Mexico.

  9.       Plaintiff David Shoup is the primary owner of Constructors.

  1 .      This action arises out of misrepresentations made by Defendants BCA and

           Baldwin pertaining to its insured, Mans Construction LLC ("Mane or "Mans

           Construction").

  1        In 2018, Constructors was awarded a highway project in Sunland Park, Dona

           Ana County, New Mexico, known as NMDOT Sunland Park CN 100160—A

           (the "Project' or "Sunland Project").

  1 .      The Project was for a total construction price of $12,474,207.30.

           Constructors retained MANS as a subcontractor on the Project.

  1 .      On or about May 2, 2018, Constructors entered into two (2) subcontracts

           with MANS. The subcontracts were designated "Subcontract #: 170225-

           6" and "Subcontract #: 170225-7" (collectively, the "Subcontracts," and

           individually "Subcontract No. 6" and "Subcontract No. T').

  1 .      Subcontract No. 6 was for $3,591,185.16; Subcontract No. 7 was for

           $883,504.96.

  1 .      Mans and Constructors agreed the high-risk items would be bonded.




       ROMISE PEGASUSAVDM/C/Constructors:Balwin-Cox 2021/Drafts/Origtnal.Complaint.06.08.21.doc    Page 3
                                                                                                  Exhibit A
  Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 4 of 16




        17.     The parties placed the high-risk items for which a financial default was more

                concerning on Subcontract No. 6 (e.g., suppliers), which required a bond.

                The parties placed the low-risk items (e.g., mobilization), on Subcontract No.

                7, where a bond would not be required.

            .   Subcontract No. 6 expressly provides:

                   Section 5: The Subcontractor shall, upon request of Contractor,
                   concurrent with the execution of this Subcontract provide to
                   Contractor, appropriate surety bonds guaranteeing the complete
                   performance of all work under this Subcontract and payment of all
                   indebtedness incurred in the performance of the Work, with coverage
                   equal to the stated amount of the Subcontract These bonds shall be
                   executed by a surety acceptable to the Contractor and in a form
                   satisfactory to the Contractor.

            ▪   The Project began in May of 2018.

        2 .     Constructors requested Mans provide the required bond.

        2 .     Frankie Torres, Vice President of Mans, represented to Constructors that

                its bonding agent had assured Mans it would soon procure the bond.

        2 .     Constructors requested a letter from MANS's bonding company verifying

                that fact

            ▪   Defendants Brent Baldwin and BCA subsequently provided that letter.

        2       That letter from Defendants is the primary subject of this suit.

            ▪   Attached hereto as Exhibit 1 is the letter dated June 27, 2018, from

                Defendants Brent Baldwin and BCA "To Whom It May Concern"

                regarding Mans Construction LLC - Bonding (the "Misrepresentation

                Letter")




Nolum       ROMISE PEGASUSPADDA/C/Constructors:13alwIn-Cox 2021/DraftsiOrigtrialComplaInt06.08.21.doe    Page 4
                                                                                                        Exhibit A
   Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 5 of 16




                 Defendants misrepresented and/or failed to disclose the truth in the

                 Misrepresentation Letter.

                 On June 27, 2018, Frankie Torres provided Constructors the

                 Misrepresentation Letter.

                 Mr. Baldwin and BCA "highly recommended" Mans to Constructors.

                 Mr. Baldwin misrepresented they "have bonded Mans for the past 4

                 years without any issues."

                 Mr. Baldwin misrepresented he was awaiting interim updates from

                 Man's CPA "to extend approvals," and would have them in the next week

                 or two.

                 Constructors was misled by Defendants' Misrepresentation Letter.

                 Constructors was kept in the dark as to the "real truth."

             .   In reliance on the Misrepresentation Letter, Constructors did not

                 immediately terminate the Subcontracts.

             .   Over time, it became clear those representations were false and Mans

                 would not be able to procure the required bond, pay its suppliers and

                 perform its Subcontracts.

         3 .     When the truth - or much of it - came to light in January and February

                 2019, Constructors sought to mitigate its damages and terminated Mans.

         3       Mans's timely completion of its work was essential to completing the

                 entire Project on schedule and avoiding NMDOT liquidated damages

                 penalties for delay.




NOILIM       ROMISE PEGASUS/MDM/C/Constructors:BalwIn-Cox 2021fOrafts/OrtgInal.Complaint.05.0&21.doc    Page 5
                                                                                                       Exhibit A
   Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 6 of 16




      37.     However, beginning early and continuing throughout the Project, Mans

              failed to timely and/or properly complete its required tasks.

      38.     As time progressed, it became clear Mans's financial difficulties

              precluded it from hiring sufficient workers and suppliers and/or timely

              paying those workers and suppliers.

      3       Several of those suppliers threatened bond daims on Constructors' bond.

          .   Constructors was forced to pay twice for work performed — first to Mans

              and then second to the unpaid suppliers.

      4       Mans delayed the Project and caused Constructors substantial damages in

              liquidated damages claims by the NMDOT.

      4.      By February 2019, Constructors had no choice but to terminate Mans and

              perform the subcontract work itself.

      4.      Constructors relied on Defendants and the Misrepresentation Letter to its

              detriment.

          .   In fact, Mans was in terrible financial condition before the June 27, 2018,

              Misrepresentation Letter, and Defendants knew and/or reasonably should

              have known it.

      4       Prior to the June 27 Misrepresentation Letter, Mans had already been

              turned down by its primary bonding company, Hudson Insurance, and at

              least one other underwriter.

          .   Defendants' misrepresentations and/or failure to disclose in the

              Misrepresentation Letter caused Plaintiff substantial damages.



Nolumes/PROMISE PEGASUSRADIWGIConstructorsSalwin-Cox 2021/Drafts/Original.Complaint06.0&21.doc    Page 6
                                                                                                 Exhibit A
  Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 7 of 16




      47.     Plaintiff seeks to recover actual and punitive damages for Defendants'

              negligent and intentional misrepresentations and/or statutory violations.

                              III.     FRAUDULENT MISREPRESENTATION

                Plaintiff adopts by reference and incorporates the allegations contained in

                the above paragraphs.

      4         Plaintiff may recover from Defendants for fraudulent misrepresentations.

      5         Plaintiff contends that Defendants' misrepresentations were statements as

                to present facts. To the extent that the statements are expressions of

                opinion, however, Plaintiff alleges the statements are actionable as

                statements of fact because:

                 a. Defendants made the promise or statement as to a future event with
                    an actual fraudulent intent, and made the promise or
                    misrepresentation with the intention of deceiving and defrauding
                    Plaintiff; and/or

                 b. Defendants made the statements based on contrary facts peculiarly
                    within the Defendants' knowledge; and/or

                 c. Defendants made the statements based on a concealment of known
                    facts; and/or

                 d. Defendants made the statements as to future events as part of an
                    overall pattern designed to lead Plaintiff to act to its detriment, and in
                    such a way as harmfully to alter a legal right possessed by Plaintiff,
                    especially because Defendants stated an opinion or belief as to future
                    occurrences which had no support by the facts at the time the opinions
                    or beliefs were given.

      G !den Cone Concepts, Inc. v. Villa Linda Mall, Ltd., 113 N.M. 9, 820 P.2d 1323

      (N M., 1991); Register v. Roberson Construction Co., 106 N.M. 243, 741 P.2d 1364

      (1 87).



Nol       ROMISE PEGASUS/MDMIC/Constrectors:Balwin-Cox 2021,DraftsfOrIgInal.ComplaInt.06.08.21.doc    Page 7
                                                                                                     Exhibit A
   Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 8 of 16




    51.     Defendants misrepresented in the Misrepresentation Letter that,

             a. Mans was in "fine standing with our agency";
             b. "We have bonded MANS for the past 4 years without any issues — we've
                 extended bonds for jobs up to $5MM";
             c. "We are currently awaiting a few interim updates from their CPA in order
                 to extend approvals for pending bond needs";
             d. "We expect to have what we need in the next week or two";
             e. "[A]pproved bonds will be written with an A Rated and U.S. Treasury
                 Listed surety"; and/or
             f. "[W]e can highly recommend MANS to you...."
      52      Either Defendants knew the falsity of the above representations or the

              representations were recklessly made.

      53      The representations were made with the intent to deceive and to induce

              Plaintiff (or someone within Plaintiffs' class) to rely on the representations.

      54      Defendants knew or had reason to know that Plaintiff (or someone within

              Plaintiffs class) would rely on the misrepresentations.

      55      Plaintiff justifiably and/or reasonably relied upon the misrepresentations.

      56      Plaintiff proximately suffered damages, including but not limited to loss of

              the benefit of the bargain, actual and consequential damages, which

              Plaintiff seeks to recover herein.

      57.     Also, because Defendants' actions were malicious, willful, reckless, wanton,

              fraudulent, and/or in bad faith, Plaintiff may recover punitive damages.




Nolumes/P °MBE PEGASUS/MDM/C/Constructorsilatviln-Cox 2021/Dralts/OrigInal.ComplaInt.06.0&21.doc    Page 8
                                                                                                   Exhibit A
   Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 9 of 16




                             IV.            NEGLIGENT MISREPRESENTATION

      58.     Plaintiff adopts by reference and incorporates the allegations contained in

              the above paragraphs, including particularly Section III.

      5       Plaintiff    may       also     recover     from      Defendants        for     negligent

              misrepresentations.

      60      New Mexico law on negligent misrepresentation generally follows Section

              552 of the Restatement (Second) of Torts (1977). First Interstate Bank v.

              Foutz,107 N.M. 749, 751, 764 P.2d 1307, 1309 (1988).

      61      In the course of its business, profession or employment, Defendants

              negligently and/or intentionally supplied Plaintiff materially incorrect

              information for Plaintiffs guidance in Plaintiff's business transaction.

      62      Defendants had no reasonable ground for believing that the information

              was correct and/or knew the information was false or misleading.

      63      Defendants intended Plaintiff to rely upon that incorrect and/or incomplete

              information.

      64.     Defendants knew or reasonably should have known that Plaintiff would rely

              upon the incorrect and/or incomplete information.

      65.     Certainly, Plaintiff was in the class of persons reasonably expected to rely

              upon such type of information.

      66.     Plaintiff did, in fact, reasonably rely on the incorrect and/or incomplete

              information.




Norumes/P OMISE PEGASUS/MDWC/Constructors:Balwin-Cox 2021/Drafts/Original.Complaint.06.08.21.doc    Page 9
                                                                                                   Exhibit A
Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 10 of 16




  6.        Defendants' negligent misrepresentations proximately caused Plaintiff

            damages, which Plaintiff seeks herein, in addition to punitive damages.


                V.           FRAUDULENT AND/OR NEGLIGENT NONDISCLOSURE

            Plaintiff adopts by reference and incorporates the allegations contained in

            the above paragraphs, and particularly Counts Ill and IV.

  6         Plaintiff may also recover from Defendants for fraudulent and/or negligent

            nondisclosure and concealment and/or constructive fraud. Restatement of

            Torts § 551; McElhannon v. Ford, 134 N.M. 124, 73 P.3d 827 (N.M.App.,

            2003).

  7         "Concealment becomes a fraud where it is effected by misleading and

            deceptive talk, acts, or conduct, where it is accompanied by

            misrepresentations, or where, in addition to a party's silence, there is any

            statement, word, or act on his part which tends affirmatively to a

            suppression of the truth, to a covering up or disguising of the truth, or to a

            withdrawal or distraction of a party's attention from the real facts; then the

            line is overstepped, and the concealment becomes a fraud. Such conduct is

            designated 'actual concealment', and it produces the same result in law as

            positive misrepresentation." 23 Am. Jur. on Fraud and Deceit. § 93 (quoted

            in Mason v. Salomon, 62 N.M. 425, 311P.2d 652 (N.M. 1957)).

  7 .       Defendants knew of material facts, had a duty to disclose, and remained

            silent.




        RObAISE PEGASUSMADIWC/Censtructors:Balwin-Cox 2021/Drafts/Original.Complaint.08.08.21.doc Page 10
                                                                                                Exhibit A
  Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 11 of 16




      7       Defendants' duty to disclose arose because (a) Defendants had knowledge

              that Plaintiff was acting under a mistaken belief; (b) Defendants had

              superior knowledge that was not within Plaintiff's reach and could not have

              been discovered by the exercise of reasonable diligence; and/or (c)

              Defendants knew that Plaintiff was about to act in reliance upon that fact in

              in a transaction with Mans Construction. Restatement of Torts, § 551(2).

      73      Defendants knew that Plaintiff was requesting information on Mans's

              bonding status.

      7        Defendants withheld certain material facts from Plaintiff, including the

              facts set forth above, and generally characterized as follows:

             a. that Defendants had insufficient working capital to procure a bond;

             b. that, in May 2018, Mans's primary bonding company, Hudson Insurance
                Company, had declined to issue a bond to Mans based on Mans' poor
                financial condition, induding its total debt, maxed bank-line and poor
                debt-to-worth ratio.

             c. That, prior to the Misrepresentation Letter, other bonding companies
                had declined to issue Mans bonds based on Mans' poor financial
                condition, and particularly its working capital position;

             d. That Mans would need to improve its financial position before
                Defendants could procure a bond;

             e. That Mans was manipulating and/or misrepresenting its financials to try
                to procure a bond; and/or

             f. Other facts contrary to the Misrepresentation Letter and/or necessary to
                put the representations therein in proper perspective.

      75.1    The misrepresentations and/or non-disclosures caused Plaintiff to rely on

              Mans to Plaintiffs detriment.



NoIumesIP iOMISE PEGASUSIMDIWC/Constructors:Balwin-Cox 2021/Orafts/OrIgInal.ComplaInt.06.0821.doc Page 11
                                                                                                Exhibit A
      i
  Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 12 of 16




              To reveal some information on a subject triggers the duty to reveal all

              known material facts. Wirth v. Commercial Resources, Inc., 96 N.M. 340,

              630 P.2d 292 (N.M.App., 1981)(holding real estate developers having

              discussed availability of water with purchasers were under duty to disclose

              all material facts concerning such availability).

      77      In fact, Defendants failed to disclose the material facts, including Mans's

              true financial condition, lack of bonding capacity, and/or recent issues in

              Mans's attempts to procure a bond.

      78      As Mans's bonding agent, Defendants possessed superior knowledge on

              Mans's financial condition and bonding capacity (or lack thereof).

      79      On June 27, 2018, Defendants knew or had reason to know that the

              representations in the Misrepresentation Letter were false and/or

              materially misleading.

      80      After June 27, Defendants learned additional facts that contradicted the

              Misrepresentation Letter and were required to be disclosed to put the

              representations in the Letter in perspective.

      81.     Defendants intentionally and/or negligently failed to disclose the

              misrepresentations          and/or       mis-impressions         created       by     the

              Misrepresentation Letter.

      82.     Defendants intended Plaintiff to rely upon the lack of information and/or

              reasonably should have known that Plaintiff would rely.

      83.     Plaintiff did so rely to its detriment.



Notumes/P IOMISE PEGASUSANDM/C/Constructors:Balwin-Cox 2021/DraftslOrIginaLComplaint.06.08.21.doe Page 12
                                                                                                  Exhibit A
 Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 13 of 16




    84.       Defendants' failure to disclose proximately caused Plaintiff damages, which

              Plaintiff seeks herein, in addition to punitive damages.


                                 VI.          UNFAIR TRADE PRACTICES

    8          Plaintiff adopts by reference and incorporates the allegations contained in

              the above paragraphs, and particularly the factual section and Counts Ill, IV

              and V.

    8         Plaintiff may also recover from Defendants for unfair trade practices under

              the New Mexico Unfair Trade Practices Act, N.M.S.A. § 57-12-1, et. seq.

    8         Defendants knew, and certainly should have known, Plaintiff (or someone

              in Plaintiffs class) would rely upon the Misrepresentation Letter.

    8         In 2018 and 2019, Plaintiff purchased over one million dollars of goods and

              services from Mans Construction related to the two Subcontracts.

    8         Defendants were aware that Plaintiff entered into the Subcontracts on the

              expectation that Mans Construction would procure a payment and

              performance bond.

    9         Defendants knowingly provided false and/or information in connection with

              those transactions, including (1) the sale of the goods and services to Mans

              Construction; (2) the rendering of bonding services by Defendants; and/or

              (3) the extension of credit in connection with the sale of goods and services.

    9          Defendants knowingly provided false or misleading oral or written

              statements or other representations in connection with the sale of goods or

              services or in the extension of credit (in the regular course of the person's


Nolum     ROMISE PEGASUSIMDM/C/Constnictorslialwin-Cox 2021/Drafts/OlgtnaLComplaIn1.06.08.21.doc Page 13
                                                                                               Exhibit A
  Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 14 of 16




             trade or commerce), that may, tends to or does deceive or mislead any

             person, including but not limited to:

             (a) causing confusion or misunderstanding as to the source, sponsorship,
             approval or certification of goods or services (N.M.S.A. § 57-12-2(D)(2);

             (b) causing confusion or misunderstanding as to affiliation, connection or
             association with or certification by another (Id., § (D)(3));

             (c) representing that goods or services have sponsorship, approval,
             characteristics, or benefits that they do not have or that a person has a
             sponsorship, approval, status, affiliation or connection that he does not
             have (Id. § (D)(5));

             (d) representing that services are of a particular standard, quality or grade if
             they are of another ((Id. § (D)(7));

             (e) making false or misleading statements of fact for the ... sales
             presentation of goods or services (Id. § (D)(12)); and/or

             (f) using exaggeration, innuendo or ambiguity as to a material fact or failing
             to state a material fact if doing so deceives or tends to deceive (Id. §
             (D)(14)).


     92      Defendants additionally engaged in "unconscionable trade practices," by

             undertaking an act or practice in connection with the sale or in connection

             with the offering for sale of any goods or services, including services

             provided by licensed professionals, or in the extension of credit that to a

             person's detriment: (1) takes advantage of the lack of knowledge, ability,

             experience or capacity of a person to a grossly unfair degree; or (2) results

             in a gross disparity between the value received by a person and the price

             paid.

     93.     Defendants withheld certain material facts from Plaintiff, including all facts



NolumestP   1iISE PEGASUSAIDM/C/Constructors:Balwirt-Cox 2021/Drafts/Ortinal.ComplaIn1.06.0821.doc Page 14
                                                                                                 Exhibit A
  Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 15 of 16




               set forth above, and generally characterized as follows:

                   a. that Defendants had insufficient working capital to procure a bond;

                   b. that, in May 2018, Mans's primary bonding company, Hudson
                      Insurance Company, had declined to issue a bond to Mans based on
                      Mans' poor financial condition, including its total debt, maxed bank-
                      line and poor debt-to-worth ratio.

                   c. That, prior to the Misrepresentation Letter, other bonding
                      companies had declined to issue Mans bonds based on Mans' poor
                      financial condition, and particularly its working capital position;

                   d. That Mans would need to improve its financial position before
                      Defendants could procure a bond;

                   e. That Mans was manipulating and/or misrepresenting its financlals to
                      try to procure a bond; and/or

                   f. Other facts contrary to the Misrepresentation Letter and/or
                      necessary to put the representations therein in proper perspective.

      94.     Plaintiff suffered loss of money and/or property as a result of Defendants'

              acts and/or practices noted above.

      95.     Pursuant to N.M.S.A. § 57-12-10B, Plaintiff is entitled to recover actual

               damages or the sum of $100, whichever is greater.

      96.     Moreover, because Defendants willfully engaged in the actions noted

               above, Plaintiff is further entitled to recover up to three times actual

               damages under N.M.S.A. § 57-12-10B.

      97.     Plaintiff further prays for attorneys' fees and costs under N.M.S.A. § 57-12-

              10C.

    WHE EFORE, Plaintiff prays for judgment against Defendants for the following

 remedi s:



Nolumes/PflOMISE PEGASUS/MDM/C/Constructors:Balwtn•Cooc 2021/Drafts/Orighal.Complaint.06.08.21.dec Page 15
                                                                                                 Exhibit A
  Case 2:21-cv-00684-KRS-GJF Document 1-1 Filed 07/23/21 Page 16 of 16




                   1. General, actual and consequential damages, including but not
                      limited to pecuniary damages, interest paid or owing, lost
                      opportunity costs, and benefit of the bargain damages;
                   2. Punitive damages in an amount to be determined at trial;
                   3. Statutory damages up to three times the actual damages;
                   4. Costs, including filing fees and other fees, as allowed by statute;
                   5. Attorney's fees as provided under any applicable common law or
                      statutory rights;
                   6. Prejudgment and post-judgment interest; and
                   7. Such other and further relief as the Court deems just and proper.


                                            Respectfully submitted,

                                            Martin, Dugan and Martin

                                            By:
                                                              11 .Di.. 1-------
                                                     W.T. Martin, Jr.
                                                     509 W. Pierce Street, P.O. Box 2168
                                                     Carlsbad, NM 88221-2136
                                                     (575) 887-3528
                                                     Fax (575) 887-2136
                                                     Attorneys for Plaintiff




Nolumes/PR MISE PEGASUS/MDM/C/Constructors:Balwin-Cox 2021/Drafts/Original.Complaint.06.08.21.doc   Page 16
                                                                                                    Exhibit A
